Appeal by defendant from a judgment of the Supreme Court, Kings County (McBrien, J.), rendered January 30,1986, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged with robbing jewelry from the complainant Victor Caldwell on November 15, 1984. The People’s case consisted primarily of the testimony of the complainant and his brother, an eyewitness to the robbery. The complainant also testified that he observed the defendant and another participant in the incident on November 19th, notified the police, and went with them to 67 Hancock Street where he identified the defendant as the person who had taken his jewelry. A police officer was thereafter permitted to testify that he arrested the defendant and another person on November 19,1984, at the specified location.
While it was error to have admitted, over timely and specific objection, the arresting police officer’s testimony, which minimally bolstered the identification testimony of the complainant (see, People v Trowbridge, 305 NY 471), we find that such error was harmless. In light of the strong identification testimony adduced at trial and the admission by defendant that he was present at the altercation, there was no significant probability that absent the bolstering testimony the defendant would have been acquitted (see, People v Johnson, 57 NY2d 969). Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.